Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 19, 2010 Conolog Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 000-08174 22-1847286 (State or other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 5 Columbia Road, Somerville, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (908) 722-8081 n/a (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On October 19, 2010, Conolog Corporation (the Company) received a determination from the Listing Qualifications Panel of The NASDAQ Stock Market LLC (the Panel) indicating that the Panel had granted the Companys request to remain listed on The NASDAQ Stock Market (NASDAQ), subject to certain conditions. The Companys continued listing on NASDAQ is conditioned upon the Company becoming current in its SEC reporting obligations, as required by Listing Rule 5250(c)(1), by October 29, 2010, soliciting proxy statements and holding its 2010 annual meeting of stockholders, as required by Listing Rules 5620(a) and 5620(b), by November 30, 2010, and evidencing compliance with the minimum $2.5 million stockholders equity requirement for continued listing on The NASDAQ Capital Market, as required by Listing Rule 5550(b)(1), as well as its ability to sustain compliance with that requirement, by December 31, 2010, among other things. The determination follows the Companys hearing before the Panel on September 15, 2010, at which the Panel considered the Companys plan to regain compliance with the listing requirements. The Company is working to timely satisfy the terms of the Panels decision; however, there can be no assurance that it will be able to do so.
